Citation Nr: 1452158	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to April 30, 2010 for the grant of service connection for lumbar spine degenerative osteoarthritis and disc disease, to include whether a 1996 denial and subsequent decisions denying service connection for a low back disability constituted clear and unmistakable error.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an earlier effective date for the grant of service connection for lumbar spine degenerative osteoarthritis and disc disease (hereinafter, "low back disability").  The Board notes that in the subsequent Statement of the Case, the RO also considered the Veteran's claim as one of clear and unmistakable error (CUE).

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The unappealed April 1996 rating decision that denied service connection for a low back disability was supported by the evidence of record and applicable law at the time the decision was rendered.  

2.  There is no undebatable error of fact or law in the April 1996 rating decision  that would change the outcome regarding the denial of service connection for a low back disability. 

3.  Unappealed May 2004, December 2004, February 2005 and March 2007 rating decisions declined to reopen the previously denied claim for service connection for a back disability.  

4.  The Veteran has neither specifically identified the rating decisions nor alleged any specific errors in the rating decisions subsequent to the April 1996 denial of service connection for a back disability.    

5.  The Veteran's most recent request to reopen his claim for service connection for a low back disability was received by VA on April 30, 2010.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying entitlement to service connection for a low back disability did not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

2.  The Veteran's claim of CUE in decisions subsequent to the April 1996 rating decision denying service connection for a low back disability has not been plead with specificity and is not a valid CUE claim.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

3.  The criteria for an effective date prior to April 30, 2010, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Veterans Claims Assistance Act of 2000

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Turning to the Veteran's claim of entitlement to an earlier effective date for his   low back disability, the Board notes that the claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist.  In this case, VA obtained service treatment records (STRs), post-service treatment records, and a VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning those issues was obtained.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim for service connection for a low back disability was initially denied in an April 1996 rating decision.  The Veteran did not submit a notice of disagreement regarding that decision within one year from the date of the notification of the rating decision, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In early 2004 the Veteran filed a request to reopen the prior denial, which the RO denied in a May 2004 decision, two December 2004 decisions, and a February 2005 decision.  Additional evidence submitted by the Veteran between the May 2004 decision and the February 2005 decision was addressed by issuance of the various rating decisions; the Veteran did not submit a notice of disagreement regarding    the February 2005 rating decision within one year from the date of the notification of that decision to appeal the denial of the claim, nor was any new and material evidence submitted within the applicable appeal period from the February 2005 rating.  Therefore, the decisions became final.  Id.  

The Veteran again filed a request to reopen his claim for service connection for a low back disability in October 2006.  A March 2007 rating decision denied the claim, finding that new and material evidence had not been submitted.  The Veteran again did not appeal that decision or submit any new and material evidence within one year of the denial.  Therefore, that decision also became final.  Id.  

Although the Veteran submitted correspondence related to claims for posttraumatic stress disorder and dependency after the March 2007 rating decision was issued, the next correspondence addressing his low back claim was not received until April 30, 2010.  The claim was reopened, adjudicated, and granted in an October 2010 rating decision, and an effective date of April 30, 2010, the date of receipt of the Veteran's reopened claim, was assigned.  

      CUE Claim

The Veteran contends that the April 1996 denial of his claim for service connection for a low back disability, as well as the subsequent decisions denying service connection, constituted CUE, because he did not receive a VA examination and the RO was not in receipt of his entrance examination when the decisions were issued.  He has also argued that it was CUE not to assign an effective date beginning in 2004, the point at which he was diagnosed with degenerative disc disease by a private physician.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1995).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (1995).  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b) (1995).
	
A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2002).  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to  which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the April 1996 decision that initially denied the Veteran's claim for service connection for a low back disability, claimed as back pain, the RO found that the evidence showed the Veteran had back pain prior to service, and stated that there was no evidence indicating that the condition permanently worsened in service.  At the time of that rating decision, the pertinent evidence of record consisted of the Veteran's STRs.  

The Veteran's 1983 service entrance examination did not note a back condition.  During service in 1985, however, he sought treatment for back pain and indicated that he had experienced it "on and off for 4 years."  In January 1985, the Veteran was given temporary limited duty due to low back strain.  In August 1985, he reported a two day history of back pain, and described a past history of back pain that "comes and goes."  He received x-rays at that time, and the radiologist noted a reduction of the usual lordotic lumbar curve and the Veteran's tendency to hold his spine deviated to the right, but stated that the findings were otherwise normal.  The Veteran continued to report recurrent back pain until 1986.  On an Interim History medical questionnaire in December 1993, the Veteran denied back pain.  However, on his March 1996 discharge medical questionnaire he reported that he intended to seek VA compensation for conditions that included a back disability.  The health care provider completing the form determined that referral for further medical evaluation was not warranted for his reported complaints, which included low back pain.

Based upon the evidence before the RO at the time of the April 1996 rating decision, the Board finds that the RO was within the bounds of rating judgment when it reached the conclusion that service connection for a low back disability was not warranted.  The evidence of record at the time of the April 1996 rating decision, while documenting complaints of and treatment for back pain in 1985 and 1986, did not include a diagnosis of an ongoing back disability and did not document continued treatment for a back condition after 1986.  Indeed, the Veteran denied being troubled by back pain in a December 1993 Interim History.  The Board acknowledges that a low back disability was not noted on the Veteran's entrance examination.  However, during treatment for back pain in 1985, he indicated that he had experienced it "on and off for 4 years," which indicates a period of approximately two years prior to service.  Moreover, at the time of the rating decision, there was no medical evidence diagnosing a current back disability, as opposed to noting low back pain.  Thus, there was a factual predicate in the record for the denial of the claim. 

For the sake of argument, even affording the Veteran the benefit of the presumption of soundness based on his entrance examination's failure to document a back condition, the evidence of record at the time of the April 1996 rating decision does not compel one to reach the conclusion, to which reasonable minds could not differ, that service connection would have been granted but for an error on the part of the RO.  It is debatable whether the evidence of record at the time of the April 1996 rating decision established a current diagnosed back disability or a medical nexus between the Veteran's condition and service, regardless of his condition on entrance.  Additionally, the Board notes that the record contains no evidence of arthritis in the Veteran's back until many years after his separation from service.  Accordingly, the April 1996 denial was not CUE.  See Damrel, 6 Vet. App. at 245.

The Board acknowledges the Veteran's assertion that VA's failure to afford him   an examination when he filed his initial service connection claim constituted CUE.  However, as previously noted, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Cook, 318 F.3d 1334.

In essence, the Veteran's allegations regarding CUE in the 1996 rating decision are disagreements with how the evidence was weighed and with how VA developed the record.  It is important for the Board to note that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's low back disability in 1996.  Rather, the question at this stage is whether, given the law extant at the time and the evidence then of record, it is undebatable that a different result should have ensued.  Here,   for the reasons already stated, the Board must answer that question in       the negative.  Accordingly, the Board finds the decision was not clearly and unmistakably erroneous, and the claim is denied.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R.   § 3.105(a).

Regarding the Veteran's claim of CUE in subsequent rating decisions that declined  to reopen the claim for service connection for a low back disability (May 2004, December 2004, February 2005 and March 2007), the Board notes that the Veteran has not identified the specific decisions nor alleged specific errors in those decisions.  Rather, he asserts that the subsequent denials were erroneous because the initial denial was erroneous. 

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error. Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993) (emphasis added).  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Here, the Veteran has not alleged any specific errors in the 2004, 2005, and 2007 decisions; thus, the claim of CUE in those decisions has not been pled with sufficient specificity.  Accordingly, the claim of CUE in those decisions is dismissed without prejudiced.

      Effective Date Claim

The Board next turns to the Veteran's assertion that he is entitled to an earlier effective date for his service-connected low back disability.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014). 

As already discussed, the Veteran's claim for service connection for a low back disability was initially denied in a final April 1996 rating decision.  Subsequent request to reopen the claim in early 2004 and October 2006 were finally denied     by May 2004, December 2004, February 2005, and March 2007 decisions, respectively.    

After review of the record, the Board finds that the Veteran is not entitled to an effective date earlier than April 30, 2010.  Final decisions can be revised in only two ways.  First, they can be reopened upon submission of new and material evidence.  Because the effective date for a grant based on new and material evidence can be no earlier than the date of application to reopen, reopening    based on new and material evidence can never result in an earlier effective      
date.  38 U.S.C.A. § 5110(a) (West 2002); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  The second route to an earlier effective date is through      a successful claim of clear and unmistakable error (CUE) in a prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2014).  As already discussed, however, the Board finds that there was no CUE in the 1996 rating decision,      nor was a valid claim of CUE presented with respect to the subsequent rating decisions.

Additionally, to the extent that the Veteran argues that his entrance examination   was not received by the RO or considered until 2010, there is no indication that the entrance examination was not associated with the claims file at the time of the initial decision.  Indeed, the Veteran's representative specifically referenced the entrance examination as being included in the STRs of record in correspondence submitted to VA in August 2004.  

In summary, the RO concluded that April 30, 2010 was the appropriate effective date for the grant of service connection for a low back disability, because that    was the date on which the Veteran's most recent claim to reopen that issue was received.  The March 2007 rating decision denying service connection for a low back disability became final when the Veteran did not timely submit a notice of disagreement with that decision.  No correspondence or any other document that could be construed as a claim for service connection for a low back disability was received by the RO after the March 2007 decision became final and prior to the Veteran's April 30, 2010 claim to reopen, nor was new and material evidence submitted during the appellate period of the March 2007 decision.  As the effective date for an award of compensation for a reopened claim shall be no earlier than   the date of receipt of the claim in the absence of CUE in a prior decision, the appropriate effective date for the grant of service connection for the Veteran's low back disability is April 30, 2010.



ORDER

The appeal to establish clear and unmistakable error in the April 1996 rating decision that denied service connection for a low back disability is denied.

The Veteran's claim alleging clear and unmistakable error in May 2004, December 2004, February 2005 and March 2007 rating decisions that declined to reopen the claim for service connection for a low back disability is dismissed without prejudice.

An effective date prior to April 30, 2010 for the grant of service connection for lumbar spine degenerative osteoarthritis and disc disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


